DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 08, 2021, amended claims 1, 6, 7 and 20 and new claims 21-27 are entered.  Claims 10-19 are cancelled.
Specification
The specification is objected to for the following informality.  The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “packet processing module” and “calibration module” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 23 and 27 are objected to because of the following informalities:  “receive” in line 3 of claim 23 should read “receiver”; “comprises” in line 2 of claim 27 should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 recites “… include integrated electrical circuitry, the integrated electrical circuitry configured to generated the data.  Claim 7, via dependency from claim 1, already recites electrical circuitry.  Claim 21 does not specifically refer to the electrical circuitry in claim 1/7.  It is unclear whether claim 21 requires additional circuitry that is integrated or further limits the electrical circuitry of claim 1/7 as integrated.
Claim 23 recites “the exerted force” in line 4.  The antecedent basis for the claim term is unclear.  It is unclear whether the term refers to a different force than “a force applied by a subject” in claim 1.
Claim 23 recites “the receiver includes: a packet processing module … and a calibration module ….”  The claim is unclear because it is inconsistent with the specification.  See MPEP 2173.03.  Referring to para [0052] and [0054] of the specification and Fig. 14, the receiver 612 is disclosed as a component that is separate from the packet processing module 614 and calibration module 616.  The assessment an assessment module includes:”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 8905947 B2 to Annett in view of US 10477354 B2 to Patel
As to claims 1 and 20, Annett teaches a muscle assessment system/method, comprising: 
a force-gauging device configured to measure at least one muscle parameter (Abstract), the force-gauging device including: 
at least one pressure-sensing component, the at least one pressure- sensing component configured to respond to a force applied by a subject and produce at least one output signal (col 5, ln 39-47); and 
electrical circuitry (101); and 
at least one computing device (measurement equipment 140) in communication with the force-gauging device (col 3, ln 12-16), the at least one computing device including: 
a processor (col 3, ln 12-16; col 7, ln 28-30) to: 
receive the data associated with the at least one muscle parameter from the force-gauging device (col 5, ln 56-59); and 
determine at least one muscle measurement for the subject based upon the data with respect to the at least one protocol (col 5, ln 56-61).
Annett does not teach:  that the electrical circuitry is configured to convert the at least one output signal into data indicative of at least one muscle parameter; a memory configured to store one or more modules; that the processor is coupled to the memory, the processor configured by the one or more modules; detect connection of the force-gauging device; build at least one assessment protocol 
Patel teaches:  that the electrical circuitry is configured to convert the at least one output signal into data indicative of at least one muscle parameter (interpreted in light of the specification at, for example, para [0022], the claimed phrase encompasses a BLUETOOTH connection; Patel discloses a BLUETOOTH connection to convert the output of the sensor to a format received by the processor (phone) col 8, ln 9-15); a memory configured to store one or more modules (col 7, ln 63-65); that the processor is coupled to the memory (col 7, ln 63-65), the processor configured by the one or more modules (program modules in memory control processor col 7, ln 63-65); detect connection of the force-gauging device (connection detected in order to select type of computer program col 28, ln 30-59); build at least one assessment protocol corresponding to the force- gauging device after detecting the connection, wherein the at least one assessment protocol is configured to assess at least one muscle parameter (computer instructions built based on how sensor is to be utilized col 28, ln 30-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical circuitry, and processor, and utilize a memory configured to store modules, as taught by Patel, to 1) avoid entanglement in a wire by the user during use and/or place the processor a distance away from saliva/mouth via the wireless configuration and 2) provide a memory to store the instructions needed to control the processor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the processor to detect a connection and build an assessment protocol, as taught by Patel, so as to automatically configure sensor-specific metrics for analyzing the muscle parameter.

As to claim 2, Annett and Patel make obvious the muscle assessment system as recited in claim 1.  Annett further teaches wherein the muscle parameter comprises at least one of muscle force exerted, force dynamics, muscle strength, and voluntary muscle control (col 2, ln 66 to col 3, ln 4).



As to claim 4, Annett and Patel make obvious the muscle assessment system as recited in claim 3.  Annett further teaches wherein the transducer includes at least one strain gauge (force sensing device includes strain gauge col 5, ln 39-41) and at least one cantilever (col 9, ln 1-16 describes activator extension 1320 as cantilever in conjunction with force sensing device col 8, ln 60-61; col 5, ln 39-41).

As to claim 5, Annett and Patel make obvious the muscle assessment system as recited in claim 3.  Annett further teaches wherein the transducer includes at least one load cell (one of ordinary skill in the art would recognize the transducers at col 5, ln 39-43 as types of load cells).

As to claim 6, Annett and Patel make obvious the muscle assessment system as recited in claim 3.  Annett further teaches wherein the transducer comprises a finger transducer device (Figs. 2C, 2D; col 6, ln 24-38).

As to claims 7 and 25, Annett and Patel make obvious the muscle assessment system/method as recited in claims 3 and 24.  Annett further teaches wherein the transducer comprises an orofacial transducer device, the orofacial transducer device comprises comprising at least one of a lip transducer, a tongue transducer (Figs. 2A, 2B; col 6, ln 15-23), and a jaw transducer.

As to claim 8, Annett and Patel make obvious the muscle assessment system as recited in claim 1.  Annett further teaches wherein the muscle parameter comprises a percentage of maximum voluntary contraction (any measured, muscular force is a percentage between 0%-100% of maximum contraction by voluntary musculature; tongue is a muscle col 5, ln 43-47; finger moves via voluntary contraction of muscles col 6, ln 26-38).



As to claim 21, Annett and Patel make obvious the muscle assessment system of claim 7.  Annett further teaches wherein the at least one of the lip transducer, the tongue transducer, or the jaw transducer include integrated electrical circuitry (1630), the integrated electrical circuitry configured to generate the data (Fig. 16 illustrates electrical circuitry 1630 integrated into the transducer assembly;
col 9, ln 62-64).

As to claim 22, Annett and Patel make obvious the muscle assessment system of claim 7.  Annett further teaches wherein the orofacial transducer device comprises the lip transducer, the tongue transducer, and the jaw transducer, wherein the lip transducer, the tongue transducer, and the jaw transducer are head-referenced so that each force generated by the lip transducer, the tongue transducer, and the jaw transducer are anatomically referenced to a facial skeleton (in light of the specification at para [0047], the claim is interpreted to require a force produced in a direction relative to the facial skeleton; Figs. 2A, 2B show the tongue transducer 100 lodged against the teeth to prevent movement, thereby measuring tongue force exerted in a direction relative to the facial skeleton. See also col 6, ln 17-23).

As to claim 26, Annett and Patel make obvious the method of claim 25.  Annett further teaches wherein the orofacial transducer device includes integrated electrical circuitry (1630) to mitigate signaling errors due to motion of a user, the integrated electrical circuitry configured to generate the data (Fig. 16 illustrates electrical circuitry 1630 integrated into the transducer assembly; signaling errors due to motion will be mitigated because the integrated electrical circuitry will not move relative to the transducer; col 9, ln 62-64).

.
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: US 9517011 B2 discloses packet processing, decapsulation (col 10, ln 31-33; col 12, ln 12-20) and time stamps (col 10, ln 42-47).  The prior art does not teach or suggest “a calibration module that is configured to associate the data indicative of the exerted force with corresponding data within an assessment protocol based on the time stamps.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed March 08, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5119831 A discloses supplementing pressure measurement in the mouth with pressure measurement of the hand (col 3, ln 54-59).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791